                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                       Case No. 3:17-cv-00643-FDW-DCK


ERIC KINSINGER and                        )
DENISE KINSINGER,                         )
                                          )
       Plaintiffs,                        )
                                          )
vs.                                       )
                                          )
SMARTCORE, LLC;                           )
SMARTCORE ELECTRIC, LLC;                  )
SMARTCORE ELECTRICAL SERVICES, LLC; )
SMARTCORE, LLC GROUP HEALTH               )
BENEFIT PLAN; STEVEN MATTHEW              )
GOOD; and WILLIAM H. WINN JR.,            )
                                          )
   Defendants.                            )
__________________________________________)

  MOTION FOR SANCTIONS AGAINST DEFENDANT STEVEN MATTHEW GOOD

       Plaintiffs Eric and Denise Kinsinger (“Plaintiffs”) move the Court to impose appropriate

sanctions, up to and including rendering a default judgment and striking his Answer, on

Defendant Steven Matthew Good for his ongoing failure to engage in trial preparation in

compliance with the Court’s April 3, 2019 Pre-Trial Order (Dkt.# 101) (“Order”); his failure to

respond to counsel’s 14 communications since March 29, 2019 concerning pretrial and trial

preparation; and his failure to respond to this Court’s May 24, 2019 Show Cause Order (Dkt#

111) (“Show Cause Order”).

       As grounds for their motion, Plaintiffs state:

       1.     On March 26, 2019, the Court held a hearing wherein counsel for Defendants was

permitted to withdraw. The Court memorialized its orders in the Order.


                                                 1


     Case 3:17-cv-00643-FDW-DCK Document 114 Filed 05/31/19 Page 1 of 7
           2.       Since the March 26, 2019 proceeding, Defendant Good has been proceeding pro

se.

           3.       In the Order, the Court set forth specific pretrial and trial procedures and directed

the parties to be prepared to proceed to a bench trial on June 4, 2019. Order at 2. The Court

directed the parties to prepare and submit a number of Pretrial Submissions. Order at 2-5.

           4.       The Pretrial Submissions are to include, inter alia:

                    a. A jointly drafted proposed pretrial order, which shall contain “stipulations as
                       to all issues of law or fact to which the parties can agree for purposes of
                       streamlining trial”;
                    b. A list of exhibits, including stipulations or objections to the exhibits;
                    c. Designations of pleadings;
                    d. A list of witnesses;
                    e. A joint Exhibit Notebook; and
                    f. Proposed Findings of Fact and Conclusions of Law.

Order at 2-5.

           5.       As early as March 29, 2019,1 Plaintiffs’ counsel served on Defendant Good via

U.S. Mail a Motion to Reset Deadlines, an accompanying proposed order, and a draft pretrial

order that contained Plaintiff’s proposed stipulations of fact and law. The letter requested

notification if Defendant Good had retained counsel and explained that Plaintiffs needed a

response to the proposed stipulations. A copy of this letter is attached as Exhibit A.

           6.       On April 4, 2019, Plaintiffs’ counsel wrote Defendant Good, serving on him a

copy of Plaintiffs’ Motion to Take De Bene Esse Deposition of Dr. Priya Pillai. A copy of this

letter is attached as Exhibit B. Defendant Good did not respond to this correspondence.

           7.       On April 5, 2019, Plaintiffs’ counsel wrote Defendant Good, serving on him a

copy of the Court’s Order granting Plaintiffs’ Motion to Take De Bene Esse Deposition of Dr.




1
    Indeed, Plaintiffs first sent their proposed stipulations to Defendants’ former counsel on March 14, 2019.
                                                            2


         Case 3:17-cv-00643-FDW-DCK Document 114 Filed 05/31/19 Page 2 of 7
Priya Pillai and a copy of a trial subpoena for Dr. Pillai. A copy of this letter is attached as

Exhibit C. Defendant Good did not respond to this correspondence.

       8.      On April 12, 2019, Plaintiffs’ counsel wrote Defendant Good, serving upon him

notices of de bene esse depositions of Judy Funk and Bernadette Silvestri. A copy of this letter

is attached as Exhibit D. Defendant Good did not respond to this correspondence.

       9.      On April 29, 2019, Plaintiffs’ counsel wrote Defendant Good, providing him

additional information about the upcoming depositions. A copy of this letter is attached as

Exhibit E. Defendant Good did not respond to this correspondence.

       10.     On May 3, 2019, Plaintiffs’ counsel wrote Defendant Good, serving upon him a

bill of costs in this case, as ordered by the Court. A copy of this letter is attached as Exhibit F.

Defendant Good did not respond to this correspondence.

       11.     On May 3, 2019, Plaintiffs’ counsel emailed Defendant Good to learn if he had

obtained counsel and if he had reviewed and would respond to the draft stipulations of fact and

law that Plaintiffs’ counsel previously sent in preparation for the trial. Defendant Good did not

respond to this email, a copy of which is attached as Exhibit G.

       12.     On May 8, 2019, Plaintiffs’ counsel wrote Defendant Good, providing a

supplement to Plaintiffs’ discovery documents. A copy of this letter (without attachments) is

attached as Exhibit H. Defendant Good did not respond to this correspondence.

       13.     On May 14, 2019, Plaintiffs’ counsel emailed Defendant Good and the other

Defendants, providing a copy of the joint proposed pre-trial order and requesting any updates or

responses. A copy of this email chain is attached as Exhibit I. Defendant Good did not respond

to this correspondence.




                                                   3


     Case 3:17-cv-00643-FDW-DCK Document 114 Filed 05/31/19 Page 3 of 7
        14.     On May 17, 2019, Plaintiffs’ counsel emailed Defendant Good and the other

Defendants twice, inquiring again as to the joint proposed pre-trial order and requesting

responses. A copy of this email chain is attached as Exhibit I. Defendant Good did not respond

to this correspondence.

        15.     On May 20, 2019, Plaintiffs’ counsel emailed Defendant Good and the other

Defendants, again trying to receive comments on the joint proposed pre-trial order for the Court.

A copy of this email chain is attached as Exhibit J. Defendant Good did not respond to this

correspondence.

        16.     On May 21, 2019, Plaintiffs’ counsel emailed Defendant Good twice, seeking to

finalize the joint pre-trial order, which had to be filed that day. A copy of this email chain is

attached as Exhibit K. Defendant Good did not respond to this correspondence.

        17.     On May 21, 2019, Plaintiffs’ counsel emailed Defendant Good in a separate email

thread, again in relation to the joint pre-trial order that had to be filed with the Court per the

Court’s Order. Defendant Good did not respond to these emails, a copy of which (without

attachments) is attached as Exhibit L.

        18.     To date, Defendant Good, proceeding pro se, has not responded to any of the 14

correspondences, via letter and email, from Plaintiff’s counsel, nor has he otherwise engaged in

any of the pretrial and trial procedures detailed in the Court’s Order.

        19.     Defendant Good has not responded to Plaintiff’s proposed stipulations, nor to the

joint stipulations of fact and law agreed to by all other parties (Plaintiffs and all other Defendants

except Defendant Good). Defendant Good has offered no basis for disputing Plaintiff’s original

proposed stipulations or the joint stipulations of all parties (except Defendant Good).




                                                   4


      Case 3:17-cv-00643-FDW-DCK Document 114 Filed 05/31/19 Page 4 of 7
       20.     The Order states that “[i]f a party fails to stipulate to a fact (e.g. the authenticity of

a document) without articulating a good faith basis for disputing it, the Court shall assess against

the party … costs … incurred in proving the fact at trial.” Order at 2-3.

       21.     Plaintiffs do not believe Defendant Good has any good faith basis to dispute their

proposed stipulations—stipulations that the remaining Defendants have agreed to through

counsel—and the stipulations would greatly streamline the issues that would be presented at trial

saving both judicial time and resources.

       22.     Additional portions of the Pretrial Submissions that may be incomplete without

Defendant Good’s participation include the exhibit list, witness list, and Exhibit Notebook.

       23.     On May 24, 2019, the Court issued its Show Cause Order, requiring that

Defendant Good explain his failure to participate in the pre-trial process, as required by the

Court’s prior Order. As of the date of filing of this Motion, Defendant Good has also refused to

respond to the Court’s Show Cause Order.

       24.     Plaintiffs request that the Court impose appropriate sanctions, up to and including

rendering a default judgment and striking Defendant Good’s Answer, on Defendant Good for his

ongoing failure to engage in trial preparation in compliance with the Court’s Order, his failure to

respond to communications from counsel since late March concerning pretrial and trial

preparation, and his failure to respond to the Court’s Show Cause Order.

       25.     Plaintiffs have communicated with counsel for Defendant Winn and Defendants

SmartCore, LLC; SmartCore Electric, LLC; SmartCore Electrical Services, LLC; and

SmartCore, LLC Group Health Benefit Plan, but they have not responded regarding their

position on this Motion. Plaintiffs also communicated via email with Defendant Good regarding

his position on this Motion, but he did not respond.


                                                   5


     Case 3:17-cv-00643-FDW-DCK Document 114 Filed 05/31/19 Page 5 of 7
       WHEREFORE, for the foregoing reasons, and as more fully explained in Plaintiffs’

accompanying brief, Plaintiffs respectfully request that the Court impose appropriate sanctions

on Defendant Good due to his failure to abide by this Court’s April 3, 2019 Order and its May

24, 2019 Show Cause Order, including striking his Answer and entering a default judgment

against him.


This the 31st day of May 2019.

                                     Respectfully Submitted,

                                             /s/ Bryan L. Tyson
                                             /s/ Rachel C. Matesic
                                             Bryan L. Tyson (N.C. Bar. No. 32182)
                                             Rachel C. Matesic (N.C. Bar. No. 50156)
                                             MARCELLINO & TYSON, PLLC
                                             2820 Selwyn Ave, Suite 350
                                             Charlotte, North Carolina 28209
                                             Telephone: 704.919.1519
                                             Fax: 980.219.7025
                                             bryan@yourncattorney.com
                                             rachel@yourncattorney.com
                                             Attorneys for Plaintiffs




                                                6


     Case 3:17-cv-00643-FDW-DCK Document 114 Filed 05/31/19 Page 6 of 7
                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 31, 2019, I electronically filed the foregoing Plaintiffs’
Motion for Sanctions Against Steven Matthew Good and served a copy via U.S. Mail first class
and via email, on the following pro se Defendant:

       Steven Matthew Good
       11118 Barnyard Court
       Matthews, NC 28105
       smatthewgood@gmail.com

This the 31st day of May 2019.

                                                  Respectfully Submitted,

                                                  s/Rachel C. Matesic
                                                  Rachel C. Matesic
                                                  N.C. Bar No. 50156
                                                  Marcellino & Tyson, PLLC
                                                  2820 Selwyn Avenue, Suite 350
                                                  Charlotte, NC 28209
                                                  Telephone: 704.919.1519
                                                  Facsimile: 980.219.7025
                                                  rachel@yourncattorney.com

                                                  Attorney for Plaintiffs




                                              7


     Case 3:17-cv-00643-FDW-DCK Document 114 Filed 05/31/19 Page 7 of 7
